448


     OFFICE        OF THE ATTORNEY              GENERAL      OF TEXAS
                                  AUSTIN




jionorableD. Riaiohara
                     Voges
Wnmty Attorney,
Iileon Gounty
$lOrser;LllC, fP0ras
Dear all-m
         vogss1




                                                  B$erhether or
                                              troBlthe Imtea
                                             aa betsiin the
                                           re thur twelve
                                           pesa     85    such      owl-
                                      he eaunties rhieh
                              c& bietriut of whioh he
                              court reporter?
                                  nt is ma%e to an offi-
                                   after absence of mBc8
                                   y the Conadssionsrs!
     ~OllPt   iB    t&i   ~OilUZd5Bi.OlWW.‘5’     Goart    lisble
     in any naaiaerfor such'illegalpaylnsatt
gonorable D. Richard Vogea - page 2



     cOuI+, and shall hold his office during the
     Dlcaaure of the court."
          dFtiCl0 2323 Of tho Revised Citil Statutes pro-
riaet9I
          am cam3 of illneaa, press Of officio1
     work, or unavtiasbi0 disability of the of-
     flcial shorthand reporter ta perform his au-
     ties in reporting proceedingsin court, the
     jtwlgeof the oourtmay,inhia diaoration,
     authorlee a deputy shorthaM reporter to act
     &uring the absence of said offiaial short-
     hand reporter! + * Q but the said official
     shorthand reporter shall ala0 reoeiye his
     sal~,h~full,~during said temporarydisa-
     bility.tcr8ot. The necaasity for a aeptj
     official shortharxlreporter shall be left
     entirely within the aieoretion of the juaga
     of the court..
          In the reoent cases of Carpenter v. Shep    # 14s
8. W. (2) 1862,and Spear Y'.Sheppard, 120 8. 7. (2$"702, our
Supreme Court has &finitely, ee think, held that there is
no oonatitutionalinhibition againat a party who ia mamber
of tha aUnfted States Army Reaerveesdraring his salary aa a
publio official while serving in the Unitet¶States Army.
          Un&er the artialss of our statutes above quoted,
the District Judge appointa the aourt reporter to serve &r-
ing the pleaauro of the court. When the official court re-
porter is absent, if the judge finds his abaenae is oauati
by or as n reault of sillnesa, prose of official work, or
unavoidabledisability*,the District Judge may appoint   a
&eputy or assistant,who shall draw the aams salary aa the
regular court reporter, and in addition, the regular court
reporter ~hsll aleo draw his salary.
          In our opinion, the matter is left in the hsncla
an& under the control of the District Judge, who appointed
the court reporter. 60 long as the District Judge retains
the court reporter, who is in the army, such reporter is
entitled to his eonqenaation.
         Under Article 2326 of the DeviseclCivil Statutea,
the official ahor$band oourt reporter is pai& by the @or
miaa%onera* Court. It roads in part1
mmorable   D. Riahard Vogea - Page 3



          *said salary shall be ptxt.amnthly by
     the Conmdaaionsra~Court of the county, out
     of the General Funa of the county, upon the
     certifioateof the District Judge.'
          It is the duty of the Comdssionere~ Court to
pay the salary of the official shorthandreporter when
the paper Gertifiootefor said salury tckgnedby the Dis-
trict Judge is wesent&.    The 6omxLeaioners*Court, there-
fore, would not be liable, either collectivelyor haitia-
uaU.y, for paying the Gourt reporter his salary, baaed upon
the o@rtiXioateof the District Jud.ge.


                             Very   truly yours
                          ATTOIWEX GRRERAL OF TEXAS